     Case 2:18-cv-02765-JAM-CKD Document 4-3 Filed 11/05/18 Page 1 of 2


 1   BRUCE A. KILDAY, S.B. #66415
       Email: bkilday@akk-law.com
 2   KRISTIN A. BLOCHER, S.B. #283730
 3     Email: kblocher@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 4   Attorneys at Law
     601 University Avenue, Suite 150
 5   Sacramento, CA 95825
 6   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263
 7
     Attorneys for Defendant CITY OF MARYSVILLE
 8
 9
                                    UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11
12   BRIGITTE RAELYNN BUTCHER, et al.,                )    Case No.: 2:18-cv-02765-JAM-CKD
13                                                    )
                                     Plaintiffs,      )    DECLARATION OF KRISTIN A.
14                                                    )    BLOHER IN SUPPORT OF DEFENDANT
                             vs.                      )    CITY OF MARYSVILLE’S MOTION TO
15
                                                      )    DISMISS PLAINTIFFS’ COMPLAINT
16   CITY OF MARYSVILLE, et al.                       )
                                                      )    DATE:        January 22, 2019
17                                   Defendants.      )    TIME:        1:30 P.M.
                                                      )    DEPT:        6, 14th Floor
18
                                                      )
19
20   I, KRISTIN A. BLOCHER, declare:
21           1.      I am an attorney with the law firm of Angelo, Kilday & Kilduff, LLP, attorneys of
22   record for the Defendant CITY OF MARYSVILLE (“Defendant”) in this action and am duly
23   licensed to practice law before all the Courts of the State of California.   I am familiar with the
24   pleadings, correspondence, and related proceedings in this case. If called upon, I can testify
25   competently and from personal knowledge to the following:
26           2.      I contacted Plaintiff’s attorney, Anthony Prince, on October 30, 2018 indicating
27   the City’s intent to file a Motion to Dismiss the instant lawsuit and in an effort to schedule a
28   telephone call by which to meet and confer in compliance with Judge Mendez’s Order regarding

                                                     -1-
        DECLARATION OF KRISTIN A. BLOHER IN SUPPORT OF DEFENDANT CITY OF MARYSVILLE’S
                          MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
     Case 2:18-cv-02765-JAM-CKD Document 4-3 Filed 11/05/18 Page 2 of 2


 1   filing requirements (Dkt. #3-2).
 2          3.      Mr. Prince responded the following day stating he was out of town and
 3   unavailable until November 7, 2018.
 4          4.      Although I had planned to meet and confer by telephone, in light of Mr. Prince’s
 5   unavailability and in an effort to comply with Judge Mendez’s Order regarding filing
 6   requirements (Dkt. #3-2), I replied with an e-mail identifying the broad grounds for which the
 7   City believes the case should be dismissed. I invited Mr. Prince to advise so that the Parties
 8   could narrow the issues presented to the Court. I also noted that, in light of the City’s belief the
 9   case should be dismissed, I did not have authority to settle the matter at that time.
10          5.      As of the date of this declaration, I have not received a response from Mr. Prince.
11          I declare under penalty of perjury under the laws of the State of California and the United
12   States of America that the foregoing is true and correct.
13          Executed this 5th day of November 2018, at Sacramento, California.
14                                                          /s/ Kristin A. Blocher
15                                                          KRISTIN A. BLOCHER
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -2-
        DECLARATION OF KRISTIN A. BLOHER IN SUPPORT OF DEFENDANT CITY OF MARYSVILLE’S
                          MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
